Citation Nr: 1525787	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-42 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the floor of the mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in May 2013, the Board denied a claim of entitlement to service connection for squamous cell carcinoma of the floor of the mouth. 

The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Board's May 2013 decision was vacated and remanded by the Court in a Memorandum Decision.  In October 2014, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Squamous cell carcinoma of the floor of the mouth was not manifest during active service, or within one year of separation from service, and is not shown to have developed as a result of an established event, injury, or disease during active duty.


CONCLUSION OF LAW

Squamous cell carcinoma of the floor of the mouth was not incurred in active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1110, 1116(f), 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for squamous cell carcinoma of the floor of the mouth as the result of exposure to herbicides during service in the Republic of Vietnam.  He argues that his condition should be considered a soft tissue sarcoma, or a respiratory cancer, such that it should be afforded presumptive service connection for veterans presumed to have been exposed to Agent Orange under 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include malignant tumors.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added).  However, if the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the veteran's claim shall fail under this theory of entitlement.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.

Under 38 C.F.R. § 3.309(e), Note (1), the term "soft tissue sarcoma" is defined as: Adult fibrosarcoma, dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, Liposarcoma, Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant leiomyoblastoma), Rhabdeomyosarcoma, Ectomesenchymoma, Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), Proliferating (systemic) angioendotheliomatosis, Malignant glomus tumor, Malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), Malignant giant cell tumor of tendon sheath, Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, Malignant mesenchymoma, Malignant granular cell tumor, Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell sarcoma of tendons and aponeuroses, Extraskeletal Ewing's sarcoma, Congenital and infantile fibrosarcoma, and Malignant ganglioneuroma.  

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted (emphasis added).  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The National Personnel Records Center has verified that the Veteran served in Vietnam between March 1969 and March 1970.

Notwithstanding routine dental treatments, the Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving the Veteran's mouth or oral cavity.  The Veteran's separation examination report, dated in February 1970, shows that his mouth and throat were clinically evaluated as normal.  In an associated "report of medical history," he denied a history of "ear, nose or throat trouble," or "tumor, growth, cyst, or cancer."

At this point, the Veteran himself provides factual evidence against his claim. 

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1995 and 2014.

Private treatment reports from the St. Peters Medical Center (SPMC), dated between 1995 and 2005, show that in December 1995, the Veteran was noted to have a history of smoking and drinking daily.  In 1996, the Veteran underwent a modified supraomohyoid neck dissection, and an excision of a lesion on the floor of the mouth.  

He was noted to have a history of smoking.  

A pathology report shows that he was found to have squamous cell carcinoma.  The diagnosis was squamous cell carcinoma of the floor of the mouth.  

SPMC reports show that the Veteran underwent re-excisions of squamous cell carcinoma of the floor of the mouth in April 2000 and in April 2002.  An April 2000 pathology report notes squamous cell carcinoma.  The April 2000 postoperative diagnosis was squamous cell carcinoma of floor of the mouth.  The April 2002 postoperative diagnosis was carcinoma of the oral cavity/recurrent.  

SPMC reports, and reports from J.R., M.D., dated to 2008, show that the Veteran received follow-up treatment, with no evidence of recurrence of cancer.  A June 2008 report from Dr. J.R. contains a diagnosis of carcinoma of oral cavity status post radical resection, with no visible or palpable disease.  The report notes that he was "doing well post-surgery."  A June 2008 report from Dr. M.N. notes that the Veteran had no regional or constitutional problems, and that he had been seen by Dr. J.R. within the last week, who felt that everything was normal.  He was noted not to have had headache, jaw pain, loose teeth, swollen neck, enlarged lymph nodes, or difficulty with micturition or deglutition, and to have normal speech, and no constitutional complaints.  

In October 2014, following a remand by the Court, the Board remanded the claim for an etiological opinion.  

In December 2014, an etiological opinion was obtained from the CMO (chief medical officer) at the Bay Pines VA Medical Center.  The CMO indicated that the Veteran's claims file had been reviewed.  The CMO concluded that the Veteran's squamous cell carcinoma of the tongue is less likely as not (less than a 50 percent probability) caused by, or aggravated beyond its normal progression by, exposure to Agent Orange while on active duty.  

The CMO explained the following: VA does not consider squamous cell carcinoma of the tongue as a presumptive disease associated with exposure to Agent Orange.  According to mainstream medical literature, smoking is considered one of the major risk factors for the development of tongue cancer.  A review of the record indicates that the Veteran smoked two packs per day for 20 years, and that he quit smoking in 1995, which is the same year that he was first diagnosed with cancer of his tongue.  Given that the Veteran has a long and extensive history of tobacco abuse that is considered one of the primary risk factors for developing carcinoma of the tongue, and that VA does not consider carcinoma of the tongue a presumptive disease secondary to Agent Orange exposure, it would follow that there can be no nexus between the development of carcinoma of the tongue or aggravation of the same, and exposure to Agent Orange.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for any relevant oral or mouth symptoms during service, nor was cancer of the mouth or oral cavity shown upon separation from service.  Therefore a chronic disorder is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  Furthermore, the earliest post-service medical evidence of squamous cell carcinoma of floor of the mouth is dated no earlier than 1996, which is about 26 years after separation from service.  There is no competent opinion of record in support of the claim on a direct basis, or a presumptive basis (i.e., not involving exposure to Agent Orange).  Accordingly, the claim must be denied.  

However, the Veteran's primary argument is that service connection is warranted based on his presumptive exposure to Agent Orange.  Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include squamous cell carcinoma of the mouth as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board has considered the Veteran's arguments that squamous cell carcinoma of the mouth should be characterized as either a soft tissue sarcoma, or a respiratory cancer.  However, the Board finds that the preponderance of the evidence shows that the Veteran does not have a soft tissue sarcoma, or a respiratory cancer.   None of the Veteran's medical records note, or otherwise characterize, his condition as either a soft tissue sarcoma, or a respiratory cancer.  Squamous cell carcinoma is not listed as a soft tissue sarcoma at 38 C.F.R. § 3.309(e), Note (1).  Under 38 C.F.R. § 3.309(e), respiratory cancers are described as cancer of the lung, bronchus, larynx, or trachea, and the Veteran is not shown to have any of those cancers.  There is no competent evidence of record to show that the Veteran has either a soft tissue sarcoma, or a respiratory cancer, or that squamous cell carcinoma of the mouth may be considered to be within the scope of either of these cancers.  The December 2014 opinion shows that the CMO stated that the Veteran's squamous cell carcinoma of the mouth is not a presumptive condition for which service connection may be granted for veterans presumed to have been exposed to Agent Orange, and this excludes the possibility of presumptive service connection based on the presence of either a soft tissue sarcoma, or a respiratory cancer.  Id.  The December 2014 opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, service connection is not warranted on this basis. 

In reaching this decision, the Board has considered the Veteran's representative's argument, submitted in May 2013, in which the Veteran's representative quoted a Dr. B[redacted].  The Veteran's representative stated that Dr. B had special knowledge in the area of head and neck cancers as a Board Certified "sub-specialist," and that he was a senior member of the American Society of Neuro-Radiology.  Dr. B was quoted as stating the following: an unidentified veteran's exposure to Agent Orange "likely caused his oropharynx cancer."  The nose, mouth, throat, and lungs are all bordered by an epithelium that is a version of modified respiratory epithelium.  This epithelium was exposed to the air born and water born toxins of the environment, such as from Agent Orange which was a powerful carcinogen.  

The Veteran's representative went on to argue that, "respiratory epithelium in the Veteran's mouth resulted in the Veteran's squamous cell carcinoma.  But for the respiratory cancer, in the Veteran's respiratory epithelium, the soft tissue of the floor of the Veteran's mouth would not have presented with squamous cell carcinoma."

The source of Dr. B's statement was not identified, and there is no indication where this quote is from; it is presumably taken from a Board decision involving another veteran, although that is not entirely clear.  To the extent that Dr. B's statements may have been taken from another Board decision, Board decisions are not precedential, and the Board is not required to be consistent in its decision making.  38 C.F.R.  § 20.1303 (2014).  Rather, Board decisions are subject to variance.  Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014) (Kasold, J. dissenting).  

Furthermore, whatever the similarities may be between the tissues of the respiratory tract, and the mouth/oral cavity, as previously discussed, squamous cell carcinoma is not listed as either a soft tissue sarcoma or as a respiratory cancer.  38 C.F.R. § 3.309(e).  

In addition, Dr. B's opinion is not shown to have been based on a review of the Veteran's medical history, or any other detailed and reliable medical history, Prejean, nor does it indicate that the facts of that case are reasonably similar to the facts in the Veteran's case.  Neives-Rodriguez.  

In this regard, the Veteran is not shown to have either "oropharynx" cancer, or respiratory cancer.  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").
 
The issue on appeal is based on the contention that squamous cell carcinoma of floor of the mouth was caused by exposure to Agent Orange.  The Veteran has not asserted that he had any relevant oral or mouth symptoms during service, or on an ongoing basis since his service, and no such symptoms are shown.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have also been discussed, and an etiological opinion has been obtained that weighs against the claim, which the Board has determined outweighs the contrary evidence of record.  Thus, the Board has considered all the evidence of record, both favorable and unfavorable, and has determined that service connection for the claimed condition is not warranted.  It is important for the Veteran to understand that there is now significant highly probative evidence against this claim.  

In summary, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.

In October 2014, the Board remanded this claim.  The Board directed that an etiological opinion be obtained, and this has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 
ORDER

Entitlement to service connection for squamous cell carcinoma of floor of mouth is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


